internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-108874-99 date date legend x state date date this responds to a letter submitted on behalf of x asking for a ruling that if x converts from a state corporation to a state limited_partnership lp and lp elects to be taxed as a corporation effective on the date of conversion at no point in time will x or lp be treated as an entity other than a corporation for federal tax purposes facts x was incorporated in state on date x intends to convert to lp in state on date effective date lp will elect to be taxed as a corporation for federal tax purposes law and analysis sec_301_7701-3t a of the temporary regulations provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity may elect to be classified as an association_taxable_as_a_corporation under sec_301_7701-3 of the procedure and administration plr-108874-99 regulations an eligible_entity may elect to be classified as a corporation by filing a form_8832 entity classification election sec_301_7701-3 provides that an election made under paragraph c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed conclusion if x converts to lp on date and lp properly elects to be taxed as a corporation effective date at no point in time on date will x or lp be treated as converting to an entity that is classified for federal tax purposes as other than a corporation except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision in the code in particular no opinion is expressed on whether the conversion is a reorganization under sec_368 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to x’s authorized representatives sincerely signed daniel j coburn daniel j coburn assistant branch chief branch office of the assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
